Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2018/056658, filed August 30, 2018, which claims benefit of national stage applications 62/660565, filed April 20, 2018, and 62/552148, filed August 30, 2017.  Claims 80-97 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted September 15, 2020 is acknowledged wherein claims 1-79 are canceled and new claims 80-97 are introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 80-82 and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer. (PCT international publication WO2009/133560, reference 18 included with May 29, 2020 PTO-1449)
	Independent claim 80 claims a cyclic dinucleotide compound comprising two bicyclic purine or purine-analog bases and at least one boranophosphate group.  Dependent claims 81 and 82 further define the structure of the phosphodiester and base groups.  Dependent claims 92 and 94 define pharmaceutical composition and methods of using these compounds.
	Mayer discloses cyclic dinucleotides bearing non-oxygen groups in the phosphodiester bonds, said non-oxygen groups including borano substituents. (p. 6 line 27 – p. 9 line 8) Mayer further discloses pharmaceutical compositions comprising these 
	Therefore Mayer anticipates the claimed invention.  Further note that compound B1 of Mayer is not either of the specific compounds excluded from the scope of claim 80 by exclusionary provisos, as it does not have an isopentyl group on either guanine and has two boranophosphate groups.

Claim(s) 80-82, 92, 94, and 95 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. (PCT international publication 2017/161349, reference included with PTO-1449)
	Independent claim 80 claims a cyclic dinucleotide compound comprising two bicyclic purine or purine-analog bases and at least one boranophosphate group.  Dependent claims 81 and 82 further define the structure of the phosphodiester and base groups.  Dependent claims 92, 94, and 96 define pharmaceutical compositions and methods of using these compounds.
	Zhong et al. discloses cyclic dinucleotide compounds. (p. 3 paragraph 12 – p. 11 paragraph 18) Specific compounds are disclosed falling within the limits of claims 80-82. (p. 20 paragraph 35 – p. 22 paragraph 38) Zhong et al. further discloses methods of treating diseases for which modulating of STING is beneficial comprising administering these compounds to a subject in need thereof, anticipating claim 94. (p. 31 paragraphs 50-51) Specific disease treated include cancer, anticipating claim 95. (p. 32 paragraph 53) Zhong et al. further discloses pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable carrier, anticipating claim 92.
	Therefore Zhong et al. anticipates the claimed invention.

Conclusion
	Claims 80-82, 92, 94, and 95 are rejected.  Claims 86-90, 93, 96, and 97 are seen to be allowable.  Claims 83-85 and 91 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.